Name: Council Decision (EU) 2017/470 of 28 February 2017 on the signing, on behalf of the European Union, of an Agreement in the form of an Exchange of Letters between the European Union and the Swiss Confederation on the cumulation of origin between the European Union, Switzerland, Norway and Turkey in the framework of the Generalised System of Preferences of the European Union
 Type: Decision
 Subject Matter: tariff policy;  Europe;  international trade;  trade policy;  international affairs;  European construction
 Date Published: 2017-03-18

 18.3.2017 EN Official Journal of the European Union L 73/1 COUNCIL DECISION (EU) 2017/470 of 28 February 2017 on the signing, on behalf of the European Union, of an Agreement in the form of an Exchange of Letters between the European Union and the Swiss Confederation on the cumulation of origin between the European Union, Switzerland, Norway and Turkey in the framework of the Generalised System of Preferences of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with point (b) of Article 41 of Commission Delegated Regulation (EU) 2015/2446 (1), products obtained in Norway, Switzerland or Turkey incorporating materials which have not been wholly obtained there are to be considered as originating in a beneficiary country, provided that such materials have undergone sufficient working or processing within the meaning of Article 45 of that Delegated Regulation. (2) Pursuant to Article 54 of Delegated Regulation (EU) 2015/2446, the system of cumulation applies on condition that Switzerland grant, on a reciprocal basis, the same treatment to products originating in beneficiary countries which incorporate materials originating in the Union. (3) In so far as Switzerland is concerned, the system of cumulation was initially put in place through an Agreement in the form of an Exchange of Letters between the Union and Switzerland. That Exchange of Letters took place on 14 December 2000, after the Council had given its approval by means of Decision 2001/101/EC (2). (4) In order to ensure the application of a concept of origin corresponding to that set out in the rules of origin in the Generalised System of Preferences (GSP) of the Union, Switzerland has modified its GSP rules of origin. Therefore, it is necessary to revise the Agreement in the form of an Exchange of Letters between the Union and Switzerland. (5) The system of mutual acceptance of replacement certificates of origin Form A by the Union, Norway and Switzerland should continue under the revised Exchange of Letters and be conditionally applied by Turkey, in order to facilitate trade between the Union, Norway, Switzerland and Turkey. (6) Moreover, the rules of origin in the GSP of the Union, as reformed in 2010, provide for the implementation of a new system for the establishment of proofs of origin by registered exporters, which is to be applied from 1 January 2017. Modifications to the Exchange of Letters also need to be made in this regard. (7) In order to anticipate the application of that new system and the rules relating thereto, on 8 March 2012 the Council authorised the Commission to negotiate an agreement with Switzerland, in the form of an Exchange of Letters, on the mutual acceptance of replacement certificates of origin Form A or replacement statements of origin providing that products with content of Norwegian, Swiss or Turkish origin are to be treated on their arrival on the customs territory of the Union as products with content of Union origin. The negotiations were successfully concluded with the initialling of the Agreement in the form of an Exchange of Letters between the European Union and the Swiss Confederation on the cumulation of origin between the European Union, Switzerland, Norway and Turkey in the framework of the Generalised System of Preferences of the European Union (the Agreement). (8) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and the Swiss Confederation on the cumulation of origin between the European Union, Switzerland, Norway and Turkey in the framework of the Generalised System of Preferences of the European Union is hereby authorised, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on 18 March 2017. Done at Brussels, 28 February 2017. For the Council The President J. HERRERA (1) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1). (2) Council Decision 2001/101/EC of 5 December 2000 concerning the approval of an Agreement in the form of an Exchange of Letters between the Community and each of the EFTA countries that grants tariff preferences under the Generalised System of Preferences (Norway and Switzerland), providing that goods with content of Norwegian or Swiss origin shall be treated on their arrival on the customs territory of the Community as goods with content of Community origin (reciprocal agreement) (OJ L 38, 8.2.2001, p. 24). (3) The text of the Agreement will be published together with the decision on its conclusion.